On Motion for Rehearing.
1. Movants contend that the Cowan note is connected “with the said loans and the foreclosures thereof’ within the meaning of the instrument purporting to release movants from liability. This is urged to be true because the Cowan note and the loans specified in the settlement agreement were all connected with the development by movant of the same real property. What such argument fails to recognize is that the settlement agreement does not refer to everything connected with the development project but only to that which is connected with the loans specified in the agreement.
2. The argument that the court should look to the intent of the parties to the release as testified to by one of the parties is also without merit.
As we have many times held, unless there is an ambiguity unresolvable by normal rules of construction, the court has the duty of interpreting contractural language and, absent ambiguity, will not look beyond the clear and express terms of the agreement. Warrior Constructors v. E. C. Ernst Co., 127 Ga. App. 839, 840 (195 SE2d 261); Prince v. Prince, 147 Ga. App. 686, 688 (1) (250 SE2d 21); Heller & Co. v. Aetna &c. Credit, 151 Ga. App. 898, 903 (7) (262 SE2d 151).

Rehearing denied.